Citation Nr: 1409403	
Decision Date: 03/05/14    Archive Date: 03/12/14

DOCKET NO.  06-09 258	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to service connection for a back disability.

2.  Whether the Veteran's countable income exceeds the maximum annual rate permissible (MARP) for payment of non-service-connected pension benefits.


REPRESENTATION

The Veteran is represented by:  Virginia Girard-Brady, Attorney


ATTORNEY FOR THE BOARD

Sean G. Pflugner, Counsel



INTRODUCTION

The Veteran served on active duty from April 1965 to October 1965.

This issue of entitlement to service connection for a back disability comes before the Board of Veterans' Appeals (Board) on appeal from a July 2004 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan.  This matter was previously before the Board in December 2008 and in November 2009.  The Veteran appealed the Board's November 2009 denial of the claim to the United States Court of Appeals for Veterans Claims (Court).  In an Order dated in May 2010, the Court vacated the Board's November 2009 decision and remanded the case to the Board for development consistent with the directives of a May 2010 Joint Motion for Remand.  In September 2010, the Board remanded the Veteran's claim in order for the RO to undertake additional development.  In June 2013, the RO confirmed and continued the denial of the Veteran's claim, after which a supplemental statement of the case was issued.  The Veteran's claim has been returned to the Board for further appellate review.

Although an issue of the Veteran's basic eligibility for nonservice-connected pension, without consideration of income, was adjudicated and appealed to the Board, this issue is moot, as the RO effectively decided this issue in the Veteran's favor.  Although not articulated in previous adjudications of this claim, the RO verified that the Veteran met the basic eligibility requirements concerning the length and nature of his active duty and his age.  To this extent, the Veteran's status as eligible to receive non-service-connection pension benefits has been established.  However, once VA determines eligibility, it must also determine whether the Veteran is entitled to payment of non-service-connected pension benefits.  In so doing, VA must assess, among other things, the Veteran's annualized income.   The RO determined that the Veteran's annualized countable income exceeded the maximum annual income limit for payment of non-service-connected pension benefits.  Thus, while the Veteran was deemed to be eligible for a non-service-connected pension throughout the pendency of this appeal, he was not entitled to payment of the associated benefits.  As such, the salient issue is whether the Veteran's annualized countable income was properly calculated.  Consequently, the Board has re-captioned the Veteran's claim to reflect the salient issue, and the claim will be addressed as such herein.  With respect to the issue of whether the Veteran's countable income exceeds the maximum annual rate permissible for payment of non-service-connected pension benefits, this matter comes before the Board on appeal from a September 2011 decision by the RO.

The issue of entitlement to service connection for back disability will be addressed in the REMAND portion of the decision below and is REMANDED to the RO.


FINDING OF FACT

The Veteran's countable income for all periods pertinent to his claim exceeds the maximum annual pension rates.


CONCLUSION OF LAW
The criteria for payment of non-service-connected pension benefits have not been met.  38 U.S.C.A. §§ 1521, 1522 (West 2002); 38 C.F.R. §§ 3.3, 3.23, 3.271, 3.272, 3.273 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).

The facts of this case are not in dispute; resolution of the claim is wholly dependent on interpretation of the applicable laws and regulations used in determining countable income for non-service-connected pension benefits.  Accordingly, VA's duties to notify and assist are inapplicable.  See Smith v. Gober, 14 Vet. App. 227, 231-32 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002), cert. denied, 537 U.S. 821   (2002); see also 38 C.F.R. § 3.159(b)(3)(ii) (VCAA notice not required when, as a matter of law, entitlement to the benefit claimed cannot be established); 38 C.F.R. § 3.159(d)(3) (VA will refrain from or discontinue assistance with regard to a claim requesting a benefit to which the claimant is not entitled as a matter of law). 

Basic entitlement to non-service-connected pension exists if, among other criteria, the veteran's income is not in excess of the specified MARP.  38 U.S.C.A. 
§ 1521(a), (b); 38 C.F.R. § 3.3(a)(3), 3.23(a), (b), (d)(4) (2013).  As discussed in the Introduction, VA has already determined that the Veteran is eligible for a non-service-connected pension.  However, the Veteran's appeal arises from the determination that his income exceeds the maximum annual disability pension limit, which precludes the payment of non-service-connected pension benefits.  As such, the Board will focus its analysis on this aspect of the Veteran's claim.

The calculation of the Veteran's annualized income includes consideration of any dependent child, as that term is defined by the regulations.  38 C.F.R. § 3.57 (2013).  The Veteran submitted evidence demonstrating that he has three biological children.  In order for his children to meet the regulatory definition of a dependent child, each biological child must be (a) unmarried; and (b) under the age of 18, among other criteria.  The information provided to VA indicated that two of the Veteran's children did not satisfy the age requirement and, thus, neither can be considered a dependent child.  Specifically, in an August 2011 Expense Report, the Veteran indicated that one child was born on February [redacted], 1972, and that another child was born on October [redacted], 1973.  However, Social Security Administration documents associated with the claims file demonstrated that the children were born on February [redacted], 1973, and born on September [redacted], 1974, respectively.  Thus, at the time the Veteran submitted his claim of entitlement to a non-service-connected pension (July 2011), one child was 38 years old, while another child was almost 37 years old.  

In an August 2011 Expense Report, the Veteran indicated that an additional child was 17 years old and that she had been born on November [redacted], 1996.  However, if accurate, a November [redacted], 1996 birthdate would have made that child 14 years old in July or August 2011.  In a November 2011 Expense Report, the Veteran indicated that this child was 18 years old, which marks her birthday sometime in 1992 or 1993.  The evidence of record did not include documentation that confirmed that child's birth date or age.  Despite the RO's request for evidence in support of his claim, the Veteran did not submit or identify sufficient information for VA to verify whether this child met the regulatory requirement of a dependent child.  The Veteran is reminded that, while VA has a duty to assist the Veteran in obtaining information, there is a corresponding duty on the part of the Veteran to cooperate with VA in developing his claims.  See Wood v. Derwinski, 1 Vet. App. 190, 193 (1991) (noting that "[t]he duty to assist is not always a one-way street").  VA's duty must be understood as a duty to assist veterans in developing claims, rather than a duty on the part of VA to develop entire claims with the veteran performing a passive role.  Turk v. Peake, 21 Vet. App. 565, 568 (2008).  

Based on the above, the Board finds that the Veteran does not have any children that meet the regulatory definition of a dependent child.  The Veteran did not assert, and the record was otherwise negative for evidence demonstrating that he had additional children or other dependents.  Accordingly, the appropriate MARP pertains to veterans with no dependents.  With that said, however, even though the evidence of record failed to demonstrate that the Veteran has a child that met the regulatory definition of a dependent child, using the MARP pertaining to veterans with one dependent child does not alter the disposition of the claim as his annualized income still exceeds the regulatory threshold.  The Board will evaluate the Veteran's claim using both MARP thresholds.

The MARPs are published in the Veterans Benefits Administration Manual M21-1, Part I, Appendix B (M21-1), and are to be given the same force and effect as if published in VA regulations.  38 C.F.R. § 3.21 (2013).  Effective December 1, 2009, the MARP for a veteran with no dependents was $11,830.00, while the MARP for a veteran with one dependent child was $15,493.00.  These MARP thresholds have not changed since December 1, 2009.  See 38 C.F.R. § 3.23(a)(5); M21-1, Part I, Appendix B.

In determining annual income for payment of pension, all payments of any kind or from any source shall be counted as income during the 12-month annualization period in which received unless specifically excluded under 38 C.F.R. § 3.272.  Recurring income, received or anticipated in equal amounts and at regular intervals such as weekly, monthly, quarterly and which will continue throughout an entire 12-month annualization period, will be counted as income during the 12-month annualization period in which it is received or anticipated.  38 C.F.R. § 3.271(a)(1).  Nonrecurring income, received or anticipated on a one-time basis during a 12-month annualization period, will be counted as income for a full 12-month annualization period following receipt of the income.  38 C.F.R. § 3.271(a)(1)-(3).  The amount of any nonrecurring countable income received by a beneficiary shall be added to the beneficiary's annual rate of income for a 12-month annualization period commencing on the effective date on which the nonrecurring income is countable.  38 C.F.R. § 3.273(c) (2013).

The following shall be excluded from countable income for the purpose of determining entitlement to improved pension:  welfare; maintenance; VA pension benefits, payments under Chapter 15, including accrued pension benefits; reimbursement for casualty loss; profit from sale of property; joint accounts (accounts in joint accounts in banks and similar institutions acquired by reason of death of the other joint owner); and medical expenses which have been paid in excess of five percent of the MARP.  38 C.F.R. § 3.272.  Income from Social Security Administration (SSA) disability benefits is not specifically excluded and, therefore, is included as countable income.  38 C.F.R. § 3.272.  Exclusions from countable income include unreimbursed medical expenses that are in excess of five percent of the applicable MARP and that have been paid within the 12-month annualization period regardless of when the indebtedness was incurred.  38 C.F.R. 
§ 3.272(g).

According to an August 2011 Expense Report, the Veteran indicated that he received $1,433.00/month in SSA disability benefits.  Over the course of one year, this monthly amount translates to annualized income of $17,196.00.

In a September 2011 Non-Service-Connected Pension Eligibility Verification form, the Veteran indicated that he received $1,433.00/month in SSA disability benefits, as well as $343.00/month pension from General Motors.  Annualizing these monthly totals, the Veteran's income was $21,312.00 ($17,196.00 + $4,116.00).

In a March 2013 Non-Service-Connected Pension Eligibility Verification form, the Veteran indicated that he received $1,505.00/month in SSA disability benefits.  He also indicated that he received a $347.00/month pension from General Motors.  Based on these figures, the Veteran's annual income is $22,224.00 ($18,060.00 + $4,164.00).

The evidence of record was otherwise negative for evidence demonstrating his income during the pendency of this appeal.  Thus, in sum, the evidence of record demonstrated that the Veteran's annualized income throughout this appeal ranged from $17,196.00 to $22,224.00.  The Board will now address whether the evidence demonstrates any expenses or costs that would reduce his annualized income.

During the pendency of this appeal, the Veteran was requested to complete and submit expense and medical expense reports, which would be used in the calculation of his annualized income.  In August and November 2011 Expense Reports, the Veteran listed his monthly expenses regarding housing, food, clothing, and utilities.  When asked if he had or expected any large or unusual hospital or medical expenses for himself or individuals he supports, or if he provided support for his children's educational needs, the Veteran's response was "unknown" in August 2011, and "none" in November 2011.  

In a September 2011 Expense Report, the Veteran responded "[not applicable]" with respect to monthly, non-medical expenses.  Further, he indicated that he did not expect any large or unusual hospital or medical expenses for himself or individuals he supports.

In a March 2013 Medical Expense Report, the Veteran listed several items (Medicare Part B, Medicare Part D, and private health insurance), but did not otherwise assert that he incurred expenses associated with transportation to/from his treatment providers or for treatment itself.

The Board finds that the Veteran's claimed expenses do not qualify as items to be excluded from, or otherwise reduce the Veteran's annualized income throughout the pendency of this appeal.  38 C.F.R. § 3.272.  Consequently, the Board finds that the Veteran's annualized income remains as calculated above.  

Even assuming that the Veteran has a dependent child, the Veteran's demonstrated annualized income throughout the pendency of this appeal exceeds the applicable MARP threshold ($17,196.00 to $22,224.00 is greater than $15,493.00).  Accordingly, the Veteran's total countable annual income exceeds the applicable MARP for all periods relevant to the appeal.  The law is dispositive, and the Veteran's claim is denied.  Sabonis v. Brown, 6 Vet. App. 426 (1994).  


ORDER

Entitlement to payment of non-service-connected pension benefits is denied.


REMAND

As discussed in the Introduction, the Board denied the Veteran's claim of entitlement to service connection for back disability in a November 2009 decision.  In an Order dated in May 2010, the Court vacated the Board's November 2009 decision and remanded the case to the Board for development consistent with the directives of a May 2010 Joint Motion for Remand.  In September 2010, the Board remanded the Veteran's claim for additional development.  Specifically, in the September 2010 remand, the Board directed the RO, in pertinent part, to (1) attempt to obtain reports of the Veteran's treatments associated his period(s) of incarceration; (2) attempt to obtain any documentation from the U.S. District Court, Eastern District of Michigan, Southern Division, associated with his lawsuit against General Motors; and then (3) obtain a supplemental opinion from the March 2009 VA examiner regarding the etiology or aggravation of his back disability or provide the Veteran a new VA examination.

With respect to the Veteran's treatment records associated with his periods of incarceration, the RO did not obtain these records until September 2011, more than 8 months after a January 2011 VA examination was provided to the Veteran.  As such, the obtained records were not available for review by the examiner at the time of the January 2011 examination.  Further, the RO did not request the January 2011 VA examiner to review the records and provide a supplemental opinion after they were associated with the Veteran's claims file.

Concerning the documentation associated with the Veteran's lawsuit against General Motors, the RO was notified in February 2011 that the documentation was available for review, but that it could not be mailed to the RO; instead, they needed to be reviewed/received at the courthouse.  Based on this, the RO issued a memorandum in June 2011 declaring that the documentation was unavailable.  After the June 2011 memorandum was issued, it did not appear to the Board that the RO notified the Veteran that he could independently obtain the documentation at the courthouse.

Finally, as referenced above, the Veteran was provided a VA examination in January 2011.  In addition to the treatment records associated with the Veteran's period(s) of incarceration not being available for review at the time of the examination, the Board finds that the rendered etiological opinion is inadequate for purposes of adjudicating the Veteran's claim.  Specifically, the January 2011 VA examiner expressed his/her belief the Veteran had a lumbar spine condition prior to his active duty, a finding that the examiner stated was supported by the Veteran's service treatment records.  With that said, however, the examiner provided no explanation as to how this finding was reached given the stated observation that the Veteran's April 1965 entrance examination was "essentially normal without indication of chronic or underlying back condition."  These findings are contradictory.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) (holding that, without the articulated reasoning, the Board was unable to determine whether a medical expert has applied valid medical analysis to the significant facts of the case in order to reach the conclusion submitted in the medical opinion).  Further, in reviewing the Veteran's service treatment records, the examiner found "no history of significant trauma during his military service that would result in the condition the [V]eteran presently has."  However, throughout the pendency of this appeal, the Veteran asserted that his current back disability was consequent to a hand-to-hand combat training injury sustained during his active duty.  There was no indication that the examiner considered the Veteran's reported in-service injury.  See Dalton v. Nicholson, 21 Vet. App. 23 (2007) (holding that an examination was inadequate where the examiner did not comment on the Veteran's report of inservice injury but relied on the service treatment records to provide a negative opinion).

Based on the above, the Board finds that the January 2011 VA examination is not adequate and that the RO did not substantially comply with the Board's September 2010 remand directives.  Consequently, a remand is required in order to ensure compliance, including obtaining a supplemental opinion from the January 2011 VA examiner.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (holding that RO compliance with remand directives is not optional or discretionary, and the Board errs as a matter of law when it fails to ensure compliance); Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (holding that "[o]nce VA undertakes the effort to provide an examination, it must provide an adequate one or, at a minimum, notify the veteran why one will not or cannot be provided.").

Accordingly, the case is REMANDED for the following action:

1.  The RO must notify the Veteran that the documentation associated with his lawsuit against General Motors is available for review, or to be received, at the courthouse for the U.S. District Court, Eastern District of Michigan, Southern Division.  The RO must notify the Veteran that he is ultimately responsible for submitting any and all relevant evidence in support of his claim, including this documentation.

2.  After the Veteran has been afforded a reasonable opportunity to obtain the documentation concerning his lawsuit against General Motors, the RO should attempt to obtain a supplemental opinion from the January 2011 VA examiner.  The Veteran's claims file should be made available to and reviewed by the examiner.  The examiner is requested to then provide an opinion as to (a) whether any present  back disability clearly and unmistakably pre-existed the Veteran's active duty and, if so, (b) whether any such back disability was clearly and unmistakably not aggravated during the Veteran's active duty.  The examiner is advised that the term "aggravation" is defined as a permanent worsening beyond the natural progression of the disease or disability.  In rendering this opinion, the examiner must address and discuss the clinical findings associated with the Veteran's April 1965 entrance examination and the service treatment records demonstrating a history of back symptoms pre-dating his active duty.

If the examiner provides a negative response to the above questions, the examiner must then provide an opinion as to whether it is at least as likely as not (50 percent probability or more) any present back disability was incurred in or due to the Veteran's active duty.  The examiner is advised that the term at least as likely as not does not mean within the realm of possibility.  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is medically sound to find in favor of causation as to find against causation.  More likely and as likely support the contended causal relationship; less likely weighs against the claim.  When rendering an opinion, the examiner must consider and discuss the Veteran's lay report of injury and symptoms during and after his active duty.  Further, the examiner should consider and discuss the treatment records associated with the Veteran's period(s) of incarceration and, if received, the documentation associated with the Veteran's lawsuit against General Motors.  

A complete rationale for all opinions must be provided.

3.  After undertaking the above actions and all additional development that is deemed necessary, the RO must then re-adjudicate the Veteran's claim on appeal, to include consideration of all relevant evidence of record.  If the benefit sought remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2012).



______________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


